Case 19-40041-KKS Doc56 Filed 07/03/19 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA

TALLAHASSEE DIVISION
IN RE: CASE NO.:: 19-40041-KKS
CHAPTER 13
MARY RAYSHELL HOLMES
Debtor /

 

CHAPTER 13 TRUSTEE'S CERTIFICATE OF SERVICE
THEREBY CERTIPY that a true and accurate copy of the attached document

has been sent by first class mail to:

MARY RAYSHELL HOLMES
835 GRIFFIN ST.
TALLAHASSEE, FL 32304

and by the court's current CM/ECF notice of electronic filing to:

INDIA FOOTMAN, ESQUIRE
Attorney for Debtor(s)
indiafootman@footmanlaw.com

OFFICE OF UNITED STATES TRUSTEE
USTPRegion21.TL.ECF@usdoj.gov

on the date reflected on Court's docket as the electronic filing date for this document.

/s/Leigh D. Har

/s/William J. Miller, Jr.
OFFICE OF CHAPTER 13 TRUSTEE
POST OFFICE BOX 646
TALLAHASSEE, FL 32302
Idhecf@earthlink.net
(850) 681-2734 "Telephone"
(850) 681-3920 "Facsimile"
Case 19-40041-KKS Doc56 Filed 07/03/19 Page 2 of 2
Case 19-40041-KKS Doc55 Filed 07/02/19 Page 1of1

FORM orcmpli (Rev. 08/17)

UNITED STATES BANKRUPTCY COURT
Northern District of Florida
Tallahassee Division

 

In Re: Mary Rayshell Holmes Bankruptcy Case No.: 19-40041-KKS
aka Mary Baker
SSN/ITIN: xxx-xx—3 164
Debtor
Chapter: 13

Judge: Karen K. Specie

 

STIPULATED ORDER ON CHAPTER 13
TRUSTEE'S MOTION TO DISMISS

THIS CAUSE, having come before the Court upon the Chapter 13 Trustee's Motion to Dismiss, and the
Debtor(s) having consented to the entry of a Strict Compliance Order;

IT IS HEREBY ORDERED that:

1. The Debtor(s) shall pay the regular monthly Plan payments to the Trustee each and every month on a strict
compliance basis.

2. Upon notification by the Trustee of non-payment of a Plan payment, this case shall stand dismissed without
further notice or hearing.

3. If the Debtor(s) has an accrued delinquency as of the date of this Order, the Debtor(s) shall file the
appropriate pleading to cure the delinquency within thirty (30) days or this case shall be automatically dismissed
without further notice or hearing.

4. If the Debtor(s) has submitted a check which has been returned by the bank for non-sufficient funds or
account closed, then the Debtor(s) shall not tender a personal check to the Trustee. Instead, Plan payments shall be
made by certified funds or by Employer Payroll Deduction. The Debtor(s)’ termination of the employer deduction and
tendering of a personal check by the Debtor(s) shall constitute a violation of the Strict Compliance Order and the case
will then be automatically dismissed without further notice or hearing.

DONE AND ORDERED at Tallahassee, Florida, July 2, 2019.

(s/ Karen KK. Specie
Karen K. Specie

U.S. Bankruptcy Judge

SERVICE: Leigh D. Hart shall serve this document pursuant to the applicable Rules and file a certificate of service
within three (3) days.
